Exhibit 10.2

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$15,000,000.00 11-27-2019 07-05-2021 155354101   600714 7001  

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

 

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

Bisco Industries, Inc.

1500 North Lakeview Loop

Anaheim, CA 92807

Lender:

Citizens Business Bank

Plaza Business Financial Center

77 Plaza Square

Orange, CA 92866

 

Principal Amount:  $15,000,000.00 Date of Agreement:  November 27, 2019

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated July 14, 2016 in the
amount of $10,000,000.00, as amended.

 

DESCRIPTION OF CHANGE IN TERMS.

 

1. Effective November 27, 2019, NOTICE: Under no circumstances will the interest
rate on this loan be less than 3.500% per annum or more than the maximum rate
allowed by applicable law.

 

2. The paragraph entitled “INTEREST RATE OPTIONS” is hereby deleted in its
entirety.

 

3. The principal loan amount is hereby increased to $15,000,000.00.

 

4. The paragraph entitled "LINE OF CREDIT" is hereby revised as follows:

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. Lender may, but need not, require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender received
from Borrower, at Lender’s address shown above, written notice of revocation of
such authority: Glen F. Ceiley, Pres/CEO/CFO/Sec of Bisco Industries, Inc.; Don
Wagner, President /COO of Bisco Industries, Inc.; and Michael Narikawa,
Controller & CFE of Bisco Industries, Inc. HOWEVER, either authorized signer may
request an advance together or individually. Borrower agrees to be liable for
all sums either: (A) advanced in accordance with the instructions of an
authorized person or (B) credited to any of Borrower’s accounts with Lender. The
unpaid principal owing on this Note at any time may be evidenced by endorsements
on this Note or by Lender’s internal records, including daily computer
print-outs.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

COUNTERPARTS. This document may be executed in any number of counterparts and by
different parties on separate counterparts, each of which when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement.

 

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

BISCO INDUSTRIES, INC.        By:  /S/ GLEN F. CEILEY     Glen F. Ceiley,    
Pres/CEO/CFO/Sec of Bisco Industries, Inc.              LENDER:             
CITIZENS BUSINESS BANK        By:   /S/     Authorized Officer 

 

 



 

 